Academy Funds Trust 325 Chestnut Street, Suite 512 Philadelphia, PA 19106 Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin, 53202 December 19, 2014 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn:Ashley Vroman-Lee Re:Academy Funds Trust (the “Registrant”) File Nos. 333-146827 and 811-22135 Transmittal Letter and Request for Acceleration Ladies and Gentlemen: On behalf of the Registrant, please find transmitted herewith for filing via the EDGAR system Post-Effective Amendment No. 17 (“PEA No. 17”) to the Registrant’s Registration Statement on Form N-1A.The Registrant is filing this PEA No.17 to update certain information provided in the Registrant’s Post-Effective Amendment 16 and to respond to comments received by the staff of the U.S. Securities and Exchange Commission (the “SEC”), which were discussed with Ashley Vroman-Lee of the SEC staff.The Registrant’s responses to Ms. Vroman-Lee’s comments are discussed in a separate letter that has also been filed today with the SEC via the EDGAR system. Pursuant to the requirements of Rule 461 under the 1933 Act, the undersigned officers of the Registrant and its principal underwriter, Quasar Distributors, LLC, respectfully request that the effectiveness of the Registrant’s PEA No. 17 to the Registrant’s Registration Statement on Form N-1A be accelerated to Friday, January 2, 2015, or as soon as practicable thereafter.It is our understanding that Ms. Vroman-Lee of the SEC staff previously has discussed the possible acceleration of PEA No. 17 with Jonathan M. Kopcsik of Stradley Ronon Stevens & Young, LLP. Filing Desk U.S. Securities and Exchange Commission December 19, 2014 Page 2of 2 Thank you for your prompt attention to the request for acceleration of the effective date of the PEA No. 17.Please contact Mr. Kopcsik at (215) 564-8099 if you have any questions or need further information. Sincerely yours, /s/James Schoenike /s/David Jacovini Name: James Schoenike Title: President Quasar Distributors, LLC Name:David Jacovini Title:President Academy Funds Trust cc: Jonathan M. Kopcsik Stradley Ronon Stevens & Young, LLP
